Appeal by the defendant from a judgment of the County Court, Westchester County (Molea, J.), rendered March 29, 2005, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. .
Ordered that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently pleaded guilty (see People v Harris, 61 NY2d 9 [1983]). Furthermore, the County Court conducted an adequate inquiry into the defendant’s vague and unsubstantiated assertions of coercion, which were belied by the record (see People v Frederick, 45 NY2d 520, 524-525 [1978]; People v Sloane, 13 AD3d 400 [2004]; People v Ellison, 12 AD3d 458 [2004]; People v Abney, 10 AD3d 617 [2004]). Miller, J.P., Spolzino, Krausman, Fisher and Dillon, JJ., concur.